Title: To James Madison from the Vermont General Assembly, [15 November] 1809
From: Vermont General Assembly
To: Madison, James


Sir—
[15 November 1809]
On your being invited to the highest office in the gift of a great and happy nation, by a large majority of the unbiassed suffrages of a free and independent people, the general assembly of the state of Vermont avail themselves of the earliest opportunity, to express their high satisfaction at your elevation, which results from a full confidence in your long tried wisdom and integrity, as well as for that uniform zeal and attachment, which you have invariably manifested to promote the best interests of your country.
With peculiar gratification we reflect, that a person is advanced to the presidential chair, who has long been associated with the illustrious Jefferson and his copatriots, and whose useful labors have tended to advance the honor, maintain the rights, and secure the peace and happiness of our common country. The wise, prudent and impartial measures of your predecessor, aided by your faithful co-operation, have, under the blessing of Divine Providence, long preserved this highly favored nation from all those fatal evils which have for so many years spread misery, devastation and death throughout devoted Europe.
It is a truth, however melancholy the reflection, that a disgraceful spirit of opposition and insubordination to the laws of the general government, has been excited and fomented in some parts of the Union, and by those who have long claimed the exclusive confidence of the people; but it is equally true that notwithstanding the inflammatory addresses, protests, and resolutions, presented to the public, together with the combined influence of foreign intrigue and domestic treachery, a spirit of returning patriotism and of union has lately dawned upon us, from which we anticipate the most happy effects, both at home and abroad.
The embarrassed state of our foreign relations, has been and still is productive of the most serious evils to the commercial and agricultural interests of this country. The belligerent powers of Europe, under a color of retaliating upon one another, have issued and enforced orders and decrees, aimed at the entire destruction of our lawful commerce, the insulting pretensions and injurious effects of which too plainly shews that lawless plunder, stimulated by unprincipled avarice and a thirst for universal dominion, are the governing objects.
The visionary blockade of almost a whole continent, the order forbidding neutrals to trade from one port to another of an enemy, the destruction of our vessels on the high seas by fire, and the total interdiction of our lawful commerce, except on the conditions of tribute and submission to the mandates of a foreign power, are hostile to the spirit, and opposed to every ingenuous and patriotic feeling which inspires a nation of freemen. Yet these are not all, nor even the greatest injuries we have received. Orders have been issued apparently designed to excite our citizens to insurrection, and acts of disobedience to the government and laws of this country. Our seamen, not only on the common highway of nations, but also in sight of our own shores, after long and dangerous voyages, and in momentary expectation of treading their native soil among their families and friends, have been impressed, torn from every thing they held dear, and forced into an ignominious servitude on board of foreign ships of war.
Our territorial jurisdiction has been violated, the hospitality of our ports and harbors abused, our citizens murdered whilst in the peaceable pursuit of domestic concerns, our national flag insulted, the blood of our seamen wantonly shed, and the perpetrators of these horrible acts have been secured and protected from punishment by mock trials, or in some instances by an exemption from trial; and as a further reward for such deeds, have enjoyed the smiles and received the promotions from that very government, under whose authority they acted, while it hypocritically pretended to disavow the deed: nor has any reparation been yet tendered, except on terms more humiliating than the outrages themselves. And while they adhere to the tenor of their proclamation of the 16th day of October, 1807, little hopes are entertained that they will be disposed to enter into suitable arrangements to redress such aggravated evils.
These accumulated injuries and unprovoked aggressions upon national rights are not however without their beneficial effects; for they have at last awakened the great majority of the American people to a just sense of their true interests, and excited a laudable spirit of ambition throughout the Union to promote the establishment of domestic manufactures, and other internal improvements, which under the fostering care and guardianship of an enlightened government, will in the end render us in a great measure independent of the old world.
The people of Vermont, though almost wholly devoted to agricultural pursuits, have, during our late and present commercial embarrassments, felt a common interest with her sister states, and have long and anxiously waited in the hope, that the strict and impartial neutrality, maintained by the general government towards all nations, the just and reasonable offers of accommodation it has repeatedly made, would have before this brought the offending nations to a sense of justice, and created a disposition to restore to us the peaceable enjoyment of our national rights; but in this they have been disappointed, and with extreme concern behold the most friendly, just and pacific overtures treated with silent contempt by one nation, and by another met with what (if possible) is still worse, faithless, delusive propositions and arrangements, calculated solely to weaken the hands of government, and to defeat those wise precautionary measures, adopted to obtain a redress of wrongs.
Surely there is a point among nations as well as individuals, beyond which longer forbearance would become criminal, and honorable and manly resistance our indispensable duty: And we view the freedom of commerce upon the ocean, when pursued conformable to the established law of nations, the restoration of our impressed seamen, exemption and security against further impressment, among those rights which ought not to be surrendered but with our national existence.
While impressed with these weighty considerations, we can discover no just cause for despondency or alarm, and we are strengthened in this opinion from this pleasing reflection, that the path of our present political pilot is lighted by the most illustrious examples of virtue and patriotism, which have gone before him, and that the same principles which inspired the sages and heroes of the revolution will continue to guide the policy of our present administration; and if honorable adjustments cannot be made, however reluctant we may be to hazard our fortunes upon the warring elements; yet rather than relinquish any of our sacred rights, or should justice be longer unreasonably denied us, we confidently assure you, that we will rally round the standard of government, cheerfully obey the first call of our country, and unite with them in the last solemn appeal to nations, relying and trusting in that Almighty Being who directs and controls the destinies of the world, to guide us to a favorable issue.
